VAUGHN, Judge.
Defendant brings forward only one assignment of error. He contends that the trial court erred in imposing an active sentence of twenty-five years which was almost twice the sentence imposed on Carter who pleaded guilty. In exchange for testifying, Carter entered into a plea bargaining agreement wherein he received a sentence of thirteen years to run concurrently with a sentence he was serving in South Carolina. Defendant claims that the disparity in the sentences reflects a penalty for pleading not guilty and exercising his right to trial. If the sentence rendered is within the statutory limits, this Court presumes that the trial court acted fairly in imposing the judgment. State v. Harris, 27 N.C. App. 385, 219 S.E. 2d 306 (1975). In State v. Sligh, 27 N.C. App. 668, 219 S.E. 2d 801 (1975), defendant was also given a sentence greatly in excess of that given to his co-defendant who entered into a plea bargaining arrangement. The Court upheld the sentence, finding that “ ‘[t]he fact that others tried on similar charges are given shorter sentences is not ground for legal objection, the punishment imposed in a particular case, if within statutory limits, being within the sound discretion of the trial judge.’ ” (Citations omitted.) State v. Sligh, supra, at 670. In the instant case, the sentence imposed was within the statutory limit and defendant, therefore, has no grounds to object. We find no error.
No error.
Judges Clark and Carlton concur.